Title: To Thomas Jefferson from Joseph Fenwick, 12 May 1793
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 12 May 1793.

Herewith is a copy of my last letter. The chanels now left to write you from this country render it imprudent to say anything on the subject of politics. We are perfectly quiet here and in the neighbourhood of this Department. The government of France continues their uniform protection and favor to the American Commerce, and the Trading people have much confidence in and pay higher freights to American vessels than to any other neutral ones.
I enclose you a third Copy of a Bond required of the Consuls, least those that preceded it have not reached you. Mr. John Mason of George Town Potomack will procure the security required.
I annex a note of the prices of American produce, and the freights of American Ships now here and remain with the greatest respect Sir your most obedient and humble Servant

Joseph Fenwick


Freights for W. Indias—30 a 34 Dollars per Ton of 4 hhds Wine & ten per Ct.



for Isle france   40—Dlrs. per do and as much back—Dto.



for Holland & Hans Towns 4 £rs Str per ton  & Dto.



  for the Baltic         5 a 5. 10/ do: per do.



Foreign
Wheat 7/ Str per American Bushel



flower 35/ Str per Barrel



Tobacco 60 a 90₶ per Ct.



Whale Oil 65₶ per Ct.



liver Dto. 75₶ per Ct.



Whale Bone 200 a 250 per Ct.



Beef 100₶ per Barrel



Exchange London 4d Str per livre  
  

Pork 120 a 130₶ per Dto.



